Citation Nr: 0834208	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  02-13 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for left knee arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to August 
1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.

The veteran testified before an RO Decision Review Officer 
(DRO) in October 2002 and before the undersigned Veterans Law 
Judge in July 2008.  Transcripts of these hearings are 
associated with the veteran's claims folder.


FINDING OF FACT

The veteran's left knee arthritis is not etiologically 
related to service.


CONCLUSION OF LAW

The veteran's left knee arthritis was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

History and Analysis

The veteran contends that his left knee arthritis is due to 
overcompensating for his service-connected right knee 
arthritis. 

Service treatment records note that the veteran was seen for 
a right knee sprain in service in January 1973, but there is 
no documentation of any left knee injuries during service.

Post-service medical evidence includes a 1978 VA treatment 
report that notes the veteran suffered a traumatic 
hemarthrosis to his left knee in April 1978.  In August 1979 
the veteran reported a history of slipping in grease at work 
during April 1978, leading to his left knee giving way under 
him.  The August 1979 treatment records note that a left knee 
torn medial meniscus was found.  In December 1980, the 
veteran was treated for a left knee injury sustained in a 
June 1980 motor vehicle accident.  Bilateral knee pain was 
reported in April 1982 and a bone scan in June 1991 revealed 
an abnormal bone scan, the abnormality in the left knee 
consistent with arthritis.  VA treatment records show 
bilateral knee pain throughout the 1990s.  Bilateral knee 
arthritis was diagnosed in July 2000.  VA treatment records 
from 2003 to 2005 show continued knee pain.  None of these 
post-service medical records reflect a medical etiology of 
the veteran's left knee arthritis or contain an opinion 
linking the veteran's left knee problems with his military 
service.

An April 2007 VA examiner, who reviewed the veteran's entire 
claims file and medical history, noted that the veteran's 
service treatment record for his right knee sprain showed 
mild effusion and tenderness over the superficial collateral 
ligament distal to the tibial attachment.  After examination 
of the veteran, including x-ray review, the examiner 
diagnosed degenerative changes of the knee bilaterally - 
particularly involving the medial compartments and to a 
lesser degree the patellofemoral joints.  There was no joint 
effusion, but there was a genu valgus deformity.  The 
examiner found traumatic arthritis in the right knee with 
limitation of range of motion and degenerative arthritis, 
left knee with limitation of motion.  The examiner opined 
that the veteran's right knee arthritis was likely related to 
his right knee injury in service.  The examiner opined that 
the veteran's left knee arthritis was not caused by or 
related to his military service and that his left knee 
arthritis was not likely the result of the veteran's service-
connected right knee arthritis.  There was no significant leg 
length discrepancy, asymmetric calluses pointing to severe 
abnormalities in weight bearing, or muscle loss on either 
extremity.  The examiner's rationale was that veteran's left 
knee arthritis was due to wear and tear resulting from 
occupational activity, as well as the veteran's long standing 
obesity.  

Private medical records from June 2007 to June 2008 show that 
the veteran continued to suffer from bilateral arthritis.  
The veteran had a total right knee replacement done in 
November 2007.  A February 2008 treatment note reveals that 
x-rays of the right knee showed prosthesis in place with no 
evidence of loosening or infection and that the veteran's 
left knee showed advanced degeneration with genu varus and 
instability.

During the veteran's October 2002 and July 2008 hearings, he 
testified that that he hurt his right knee in service and 
that when he hurt his knee on the job in 1978, it exacerbated 
his injury from service.  Doctors have told him that he 
needed bilateral knee replacement and the veteran guessed 
that the left leg has carried the right one for so long that 
it is worn out.  The veteran testified that there wasn't a 
specific incident involving his left knee during service, but 
that over the years he compensated for the right knee and it 
wore the left knee out.  He indicated that the doctor never 
mentioned a link between the two, or overcompensation, but 
that both his knees needed to be replaced.  The veteran 
stated he had current left knee pain and engaged in therapy 
multiple times a week to help alleviate his pain.  

While the veteran has stated his belief that his current left 
knee arthritis was caused by overcompensating for his 
service-connected arthritic right knee, as a layperson he is 
not qualified to furnish medical opinions or diagnoses.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

In this case the veteran has a current diagnosis of left knee 
arthritis.  The question that must be answered is whether or 
not the veteran's current left knee arthritis is related to 
his military service.  There are no service treatment records 
that document any left knee injury or disability in service.  
Post-service medical records reveal a left knee injury 
incurred at work in 1978 and a left knee injury due to a June 
1980 motor vehicle accident.  There is also no medical 
evidence or opinion linking the veteran's left knee arthritis 
to his military service.  Not only is there no medical 
evidence in support of the veteran's claim, but there is also 
medical evidence against the veteran's claim.  As noted 
above, in April 2007 a VA examiner opined that the veteran's 
left knee arthritis is not caused by or related to his 
military service and that the left knee arthritis was not 
likely the result of his service-connected right knee 
arthritis.

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim for service 
connection for left knee arthritis must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007), and implemented at 38 C.F.R. § 3.159 (2007), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).

The appellant's claims were initially adjudicated before the 
enactment of the VCAA.  The record reflects that the 
appellant was provided the required notice with respect to 
his service connection claim by means of a February 2005 
letter from the agency of original jurisdiction.  While this 
letter was issued subsequent to the rating decisions on 
appeal, the appellant's claim was readjudicated by a May 2007 
Supplemental Statement of the Case.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Despite any deficiency in the timing 
of the notice provided to the appellant, the Board finds no 
prejudice to the appellant in the processing of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Also, during the pendency of this appeal, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the section 5103(a) notice requirements apply 
to all five elements of a service connection claim, including 
generalized notice as to the disability rating and the 
effective date of an award.  The Board acknowledges that the 
veteran was not provided notice of the appropriate disability 
rating and effective date of any grant of service connection.  
There is no prejudice to the veteran in proceeding with the 
issuance of a final decision despite VA's failure to provide 
the specific notice required by Dingess, as his claim for 
service connection is being denied.  See Dingess, supra.  
Issues concerning the degree of disability or the effective 
date of the award do not arise here.  Despite any deficient 
notice provided to the appellant on these two elements, the 
Board finds no prejudice to the appellant in the processing 
of a final decision.  See Bernard, supra.  The Board 
concludes that VA has met its duty to notify the veteran 
concerning his claim. 

The Board also concludes that VA has met its duty to assist 
the veteran in developing the evidence to support his claim.  
The record contains his service treatment records and VA 
medical records, as well as private medical records provided 
by the veteran.  The veteran was also given a VA examination, 
with medical opinion, in connection with the claim.  The 
veteran testified before the undersigned at a videoconference 
hearing.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of the appeal.  
Neither the veteran nor his representative has indicated that 
there are any available additional pertinent records to 
support his claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard, supra.




ORDER

Service connection for left knee arthritis is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


